Exhibit 10.2

Execution Version

AMENDMENT NO. 3 AND LIMITED CONSENT

Dated as of January 30, 2018

to

LOAN AND SECURITY AGREEMENT

THIS AMENDMENT NO. 3 AND LIMITED CONSENT (“Amendment”) is made as of January 30,
2018 by and among YRC WORLDWIDE INC., a Delaware Corporation (“Parent”), YRC
INC., a Delaware Corporation (“YRC”), USF REDDAWAY INC., an Oregon Corporation
(“Reddaway”), USF HOLLAND LLC, a Delaware limited liability company (“Holland”),
and NEW PENN MOTOR EXPRESS LLC, a Delaware limited liability company (“New
Penn”, and together with Parent, YRC, Holland and Reddaway, “Borrowers” and each
a “Borrower”), each Guarantor party hereto, the Lenders party hereto and
CITIZENS BUSINESS CAPITAL, a division of Citizens Asset Finance, Inc. (a
subsidiary of Citizens Bank, N.A.) as agent for the Lenders and Issuing Banks
(in such capacity, “Agent”), under that certain Loan and Security Agreement
dated as of February 13, 2014 by and among Borrowers, Guarantors party thereto
from time to time, the Lenders and Agent (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given to them in the Loan Agreement.

WHEREAS, Borrowers and Guarantors have requested that the Lenders and Agent
agree to an amendment to the Loan Agreement and to consent to (i) the inclusion
of a provision in an amendment to the Contribution Deferral Agreement requiring
amortization payments in respect of the Specified Pension Fund Obligations in an
amount not to exceed two percent (2%) per annum of the outstanding principal
amount of the Specified Pension Fund Obligations immediately prior to giving
effect to the One-Time Prepayment (as defined below) (the “CDA Amendment
Amortization Provision”), notwithstanding the restrictions set forth in clause
(b) of the definition of Permitted Refinancing and (ii) a one-time prepayment of
the Specified Pension Fund Obligations in connection with such amendment to the
Contribution Deferral Agreement to be made using unrestricted cash in an amount
equal to $25,000,000 (the “One-Time Prepayment”), notwithstanding the
restrictions and requirements set forth in Section 10.2.13(a) of the Loan
Agreement; and

WHEREAS, the Lenders party hereto and Agent have agreed to such amendment to the
Loan Agreement and limited consent in respect of the CDA Amendment Amortization
Provision and the One-Time Prepayment on the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Borrowers, Guarantors,
the Lenders party hereto and Agent have agreed to enter into this Amendment.

1.    Amendments to Loan Agreement. Effective as of the date of satisfaction or
waiver of the conditions precedent set forth in Section 3 below, the Loan
Agreement is hereby amended as follows:

(a)    Section 1.1 of the Loan Agreement is hereby amended by adding the
following definition to such section in proper alphabetical order:



--------------------------------------------------------------------------------

Amendment No. 3 – means the Amendment No. 3 and Limited Consent, dated as of
January 30, 2018, by and among the Loan Parties party thereto, Agent and the
Lenders party thereto.

MIRE Event – means if there are any Mortgaged Properties at such time, any
increase, extension of the maturity or renewal of any of the Commitments or
Loans (including pursuant to an Incremental Amendment or any incremental credit
facility hereunder, but excluding (i) any continuation or conversion of
borrowings, (ii) the making of any revolving loans, and (iii) the issuance,
renewal or extension of Letters of Credit).

(b)    Section 7.3 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

“Except as otherwise provided herein, the Obligations shall also be secured by
Mortgages upon all Material Real Property owned by Loan Parties in accordance
with Section 10.1.11(c).”

(c)    Section 10.1.7(c) of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:

“With respect to each Mortgaged Property with improvements that is located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a “special flood hazard area” with respect to which flood insurance
has been made available under applicable flood insurance laws, the applicable
Loan Party (A) has obtained and will maintain, with financially sound and
reputable insurance companies (except to the extent that any insurance company
insuring the improved Mortgaged Property of such Loan Party ceases to be
financially sound and reputable after the Closing Date, in which case, such Loan
Party shall promptly replace such insurance company with a financially sound and
reputable insurance company), such flood insurance in such reasonable amount as
the Agent may from time to time reasonably require, and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to
applicable flood insurance laws and (B) promptly upon request of the Agent, will
deliver to the Agent evidence of such compliance in form and substance
reasonably acceptable to the Agent. Following the Closing Date, Parent shall
deliver to Agent annual renewals of the flood insurance policies covering the
property of the Loan Parties.”

(d)    Section 10.1.11(c) of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:

“(i) Upon the acquisition by any Loan Party of any Material Real Property,
(ii) the release of any first lien security interest on any Real Property
securing the obligations under the Contribution and Deferral Agreement, or
(iii) if any Real Property owned by any Loan Party not constituting Material
Real Property otherwise becomes Material Real Property, in each case, providing
prompt written notice of same to Agent (which written notice Agent shall
promptly provide to the Lenders) and, to the extent required by Agent at Agent’s
discretion or at the direction of the Required Lenders, within the greater of
(x) one hundred twenty (120) days after written notice to Agent of such
acquisition, release or reclassification as required above, (y) the period of
time granted pursuant to the Term Loan Debt Documents, if longer, or (z) such
other longer period of time as agreed to in writing by Agent at its discretion
or at the direction of the Required Lenders, causing such property to be subject
to a Mortgage in favor of Agent for the benefit of Secured Parties and taking,
or causing the relevant Loan Party to take, such actions as shall be necessary
or reasonably requested by Agent to grant and record such Mortgage, in each
case, subject to the limitations and exceptions of, the Collateral and Guarantee
Requirement and otherwise complying with the requirements of the Collateral and
Guarantee Requirement and this Section 10.1.11(c).

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, without limiting the requirements set forth in
clause (c) of the definition of Collateral and Guarantee Requirement, the Agent
shall not enter into any Mortgage in respect of any improved real property
acquired by any Loan Party after the Closing Date or to be mortgaged in
connection with a MIRE Event unless the Agent has provided to the Lenders (which
may be delivered electronically):

(i) if such Mortgage relates to improved real property not located in a “special
flood hazard area,” a complete flood hazard determination from a third party
vendor at least ten (10) days prior to entering into such Mortgage, or

(ii) if such Mortgage relates to improved real property located in a “special
flood hazard area,” the following documents with respect to such improved real
property at least thirty (30) days prior to entering into such Mortgage: (A) a
flood complete flood hazard determination from a third party vendor, (B) a
notification to the Administrative Borrower (or applicable Loan Party) of that
fact and (if applicable) notification to the Administrative Borrower (or
applicable Loan Party) that flood insurance coverage is not available,
(C) evidence of the receipt by the Administrative Borrower (or applicable Loan
Party) of such notice, and (D) if required by applicable law, evidence of
required flood insurance (each of the time periods set forth in the foregoing
clauses (i) and (ii), a “Flood Diligence Period”),

provided, that (x) the Agent may enter into any such Mortgage prior to the
expiration of the applicable Flood Diligence Period if the Agent shall have
received confirmation from each applicable Lender that such Lender has completed
any necessary flood insurance due diligence to its reasonable satisfaction, and
(y) the Agent shall not enter into the corresponding Mortgage if, prior to the
expiration of the applicable Flood Diligence Period, a Lender provides written
notice to the Agent stating that such Lender will require additional time to
complete any necessary flood insurance due diligence to its reasonable
satisfaction. So long as such Lender provides the foregoing notice prior to the
expiration of the applicable Flood Diligence Period, the Agent shall not enter
into the corresponding Mortgage unless and until the Agent receives written
confirmation from such Lender that all necessary flood due diligence has been
completed to its reasonable satisfaction.”

(e)    Section 10.2.3(u) of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:

“(i) Debt in respect of the Specified Pension Fund Obligations and Guarantees
thereof, to the extent existing on the Closing Date, by any Guarantor in an
aggregate principal amount at any time outstanding not to exceed the amount
outstanding as of the Closing Date (and as adjusted from time to time pursuant
to any audits), plus any interest paid in kind thereon and any accrued but
unpaid interest thereon and (ii) any Permitted Refinancing (excluding clause
(b) thereof, so long as the amortization payments under any such Permitted
Refinancing do not exceed two percent (2%) per annum of the outstanding
principal amount of the Specified Pension Fund Obligations immediately prior to
giving effect to the One-Time Prepayment (as defined in Amendment No. 3)
thereof;”

(f)    Section 10.2.13(a) of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:

 

3



--------------------------------------------------------------------------------

“Parent shall not, nor shall it permit any Restricted Subsidiary to, directly or
indirectly, (x) voluntarily prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner (it being
understood that payments of regularly scheduled interest shall be permitted
unless such payments violate any subordination terms of any Junior Financing
Documentation) any Permitted Junior Debt, Term Debt, Term Refinancing Debt,
Specified Pension Fund Obligations or any Permitted Refinancing of any of the
foregoing, or (y) prepay the Term Debt or Term Refinancing Debt out of excess
cash flow (or an equivalent terms) in accordance with the terms thereof, or
(z) make any payment in violation of any subordination terms of any Junior
Financing Documentation except (i) any Permitted Refinancing permitted in
respect thereof, (ii) the conversion of any such Debt (or any Permitted
Refinancing thereof) to Equity Interests (other than Disqualified Equity
Interests unless such Disqualified Equity Interests would be permitted by
Section 10.2.3) of Parent, (iii) the prepayment of Debt of Parent or any
Restricted Subsidiary to Parent or any Restricted Subsidiary to the extent not
prohibited by applicable subordination provisions, (iv) prepayments,
redemptions, purchases, defeasances, other payments and satisfaction from the
proceeds of equity issuances, (v) AHYDO catch-up payments, (vi) any payment
permitted to be made pursuant to Section 10.2.6(i) if it were a Restricted
Payment, and (vii) other prepayments, redemptions, purchases, defeasances and
other payments in respect of Debt subject to the satisfaction of the Debt
Repayment Conditions in connection therewith. For greater certainty, nothing in
this Section 10.2.13(a) or elsewhere in this Agreement shall limit or restrict
the ability of Parent or any Restricted Subsidiary to prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof any
Existing Series A Notes or Existing Series B Notes or any Debt listed on
Schedule 10.2.3(b), in each case that remain outstanding after the consummation
of the Recapitalization Transactions and the other Transactions on the Closing
Date.

2.    Limited Consent. The Agent and the Lenders party hereto (constituting
Required Lenders) hereby consent to (a) the CDA Amendment Amortization
Provision, notwithstanding the restrictions set forth in clause (b) of the
definition of Permitted Refinancing, subject to receipt by the Agent of a copy
of the duly executed and effective amendment to the Contribution Deferral
Agreement setting forth the CDA Amendment Amortization Provision and extending
the maturity date of the Specified Pension Fund Obligations to a date on or
after December 31, 2022, and (b) the One-Time Prepayment, notwithstanding the
restrictions and requirements set forth in Section 10.2.13(a) of the Loan
Agreement. This limited consent shall be effective only in this specific
instance and for the specific purpose for which it is given, and shall not
entitle the Loan Parties to any other or further consent in any similar or other
circumstances.

3.    Conditions of Effectiveness. The effectiveness of this Amendment is
subject to the conditions precedent that (a) Agent shall have received
counterparts of this Amendment, duly executed by each Loan Party, the Lenders
party hereto constituting Required Lenders and Agent, and (b) the Administrative
Borrower shall have paid all fees owed to and all invoiced, reasonable,
out-of-pocket expenses of Agent (including, without limitation, all previously
invoiced, reasonable, out-of-pocket expenses of Agent (including, to the extent
invoiced, reasonable attorneys’ fees and expenses of one primary counsel), in
each case to the extent reimbursable under the terms of the Loan Agreement) in
connection with this Amendment.

4.    Representations and Warranties of the Loan Parties. Each Loan Party party
hereto hereby represents and warrants as follows as of the date hereof:

(a)    This Amendment has been duly authorized, executed and delivered by each
Loan Party, and this Amendment and the Loan Agreement, as amended hereby,
constitute legal, valid and binding obligations of the Loan Parties and are
enforceable against the Loan Parties in accordance with their terms, except as
such enforceability may be limited by Debtor Relief Laws and by general
principles of equity;

 

4



--------------------------------------------------------------------------------

(b)    The execution, delivery and performance by each Loan Party of this
Amendment (and the Loan Agreement as waived hereby) do not require any consent
or approval of, or notice to, any Governmental Authority, except for (i) those
approvals, consents, exemptions, authorizations, actions, notices and filings
which have been duly obtained, taken, given or made and are in full force and
effect (except to the extent not required to be obtained, taken, given or made
or to be in full force), and (ii) those approvals, consents, exemptions,
authorizations, actions, notices or filings, the failure of which to obtain,
take, give or make, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect;

(c)    The representations and warranties contained in the Loan Agreement and in
the other Loan Documents are true and correct in all material respects (except
for those representations and warranties that are conditioned by materiality,
which are true and correct in all respects) to the same extent as though made on
and as of the date hereof, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects
(except for those representations and warranties that are conditioned by
materiality, which are true and correct in all respects) on and as of such
earlier date; and

(d)    As of the date hereof (both before and immediately after giving effect to
this Amendment), no Default or Event of Default has occurred and is continuing.

5.    Reference to and Effect on the Loan Agreement.

(a)    Upon the effectiveness hereof, each reference to the Loan Agreement in
the Loan Agreement or any other Loan Document shall mean and be a reference to
the Loan Agreement as amended hereby. This Amendment shall constitute a Loan
Document.

(b)    Except as specifically amended above, the Loan Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

(c)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent or the Lenders, nor
constitute a waiver of any provision of the Loan Agreement or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

6.    Acknowledgements. By executing this Amendment, each of the Loan Parties
(a) consents to this Amendment and the performance by Borrowers and each of the
other Loan Parties of their obligations hereunder, (b) acknowledges that
notwithstanding the execution and delivery of this Amendment, the obligations of
each of the Loan Parties under each of the Security Documents and each of the
other Loan Documents to which such Loan Party is a party, are not impaired or
affected and each Security Document and each such other Loan Document continues
in full force and effect, (c) affirms and ratifies, to the extent it is a party
thereto, each Security Document and each other Loan Document with respect to all
of the Obligations as expanded or amended hereby, and (d) hereby represents and
warrants that, as of the date hereof, the Loan Parties do not, to their
Knowledge, have, nor claim, any offsets or defenses to their respective
Obligations, and have no other claims or causes of action against, any of the
Lenders or Agent in connection with the Loan Documents (as amended hereby).

 

5



--------------------------------------------------------------------------------

7.    Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.

8.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

9.    Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

    YRC WORLDWIDE INC.     By:   /s/ Mark D. Boehmer     Name:   Mark D. Boehmer
    Title:   Vice President and Treasurer     YRC INC.     By:  

/s/ Mark D. Boehmer

    Name:   Mark D. Boehmer     Title:   Vice President     USF REDDAWAY INC.  
  By:  

/s/ Mark D. Boehmer

    Name:   Mark D. Boehmer     Title:   Vice President     USF HOLLAND LLC    
By:  

/s/ Mark D. Boehmer

    Name:   Mark D. Boehmer     Title:   Vice President     NEW PENN MOTOR
EXPRESS LLC     By:  

/s/ Mark D. Boehmer

    Name:   Mark D. Boehmer     Title:   Vice President, Finance     EXPRESS
LANE SERVICE, INC.     By:  

/s/ Mark D. Boehmer

    Name:   Mark D. Boehmer     Title:   Vice President

 

Signature Page to Amendment No. 3

YRC Worldwide Inc.

Loan and Security Agreement dated as of February 13, 2014



--------------------------------------------------------------------------------

    ROADWAY LLC     By:  

/s/ Mark D. Boehmer

    Name:   Mark D. Boehmer     Title:   Vice President     YRC ASSOCIATION
SOLUTIONS, INC.     By:  

/s/ Mark D. Boehmer

    Name:   Mark D. Boehmer     Title:   Vice President     YRC MORTGAGES, LLC  
  By:  

/s/ Mark D. Boehmer

    Name:   Mark D. Boehmer     Title:   Vice President     YRC REGIONAL
TRANSPORTATION, INC.     By:  

/s/ Mark D. Boehmer

    Name:   Mark D. Boehmer     Title:   Vice President     YRC ENTERPRISE
SERVICES, INC.     By:  

/s/ Mark D. Boehmer

    Name:   Mark D. Boehmer     Title:   Vice President     ROADWAY EXPRESS
INTERNATIONAL, INC.     By:  

/s/ Mark D. Boehmer

    Name:   Mark D. Boehmer     Title:   Vice President     ROADWAY NEXT DAY
CORPORATION     By:   /s/ Brianne L. Simoneau     Name:   Brianne L. Simoneau  
  Title:   Vice President, Finance

 

 

Signature Page to Amendment No. 3

YRC Worldwide Inc.

Loan and Security Agreement dated as of February 13, 2014



--------------------------------------------------------------------------------

    YRC LOGISTICS SERVICES, INC.     By:  

/s/ Brianne L. Simoneau

    Name:   Brianne L. Simoneau     Title:   Vice President, Finance     USF
BESTWAY INC.     By:  

/s/ Brianne L. Simoneau

    Name:   Brianne L. Simoneau     Title:   Vice President     USF DUGAN INC.  
  By:  

/s/ Brianne L. Simoneau

    Name:   Brianne L. Simoneau     Title:   Vice President     USF GLEN MOORE
INC.     By:  

/s/ Brianne L. Simoneau

    Name:   Brianne L. Simoneau     Title:   Vice President, Finance     USF
REDSTAR LLC     By:  

/s/ Brianne L. Simoneau

    Name:   Brianne L. Simoneau     Title:   Vice President     ROADWAY REVERSE
LOGISTICS, INC.     By:   /s/ Phil J. Gaines     Name:   Phil J. Gaines    
Title:   Senior Vice President, Finance

 

Signature Page to Amendment No. 3

YRC Worldwide Inc.

Loan and Security Agreement dated as of February 13, 2014



--------------------------------------------------------------------------------

    CITIZENS BUSINESS CAPITAL, a division of Citizens Asset Finance, Inc. (a
subsidiary of Citizens Bank, N.A.), as Agent and a Lender     By:   /s/ David
Slattery     Name:   David Slattery     Title:   Vice President

 

Signature Page to Amendment No. 3

YRC Worldwide Inc.

Loan and Security Agreement dated as of February 13, 2014



--------------------------------------------------------------------------------

   

Bank of America, N.A.,

as a Lender

    By:   /s/ Steve Teufel     Name:   Steve Teufel     Title:   Vice President

 

Signature Page to Amendment No. 3

YRC Worldwide Inc.

Loan and Security Agreement dated as of February 13, 2014



--------------------------------------------------------------------------------

    PNC Bank, N.A. as a Lender     By:   /s/ Sherry Winick     Name:  

Sherry Winick

    Title:   Vice President

 

Signature Page to Amendment No. 3

YRC Worldwide Inc.

Loan and Security Agreement dated as of February 13, 2014



--------------------------------------------------------------------------------

    CITI FINANCE LLC, as a Lender     By:   /s/ Prapti Basnet     Name:   Prapti
Basnet     Title:   VP

 

Signature Page to Amendment No. 3

YRC Worldwide Inc.

Loan and Security Agreement dated as of February 13, 2014



--------------------------------------------------------------------------------

    ING Capital, as a Lender     By:   /s/ Doug S. Clarida     Name:   Doug S.
Clarida     Title:   Director     By:   /s/ Jerry L. McDonald     Name:   Jerry
L. McDonald     Title:   Director

 

Signature Page to Amendment No. 3

YRC Worldwide Inc.

Loan and Security Agreement dated as of February 13, 2014



--------------------------------------------------------------------------------

   

KEYBANK NATIONAL ASSOCIATION, as a Lender

    By:   /s/ Jonathan Roe     Name:   Jonathan Roe     Title:   Vice President

 

Signature Page to Amendment No. 3

YRC Worldwide Inc.

Loan and Security Agreement dated as of February 13, 2014



--------------------------------------------------------------------------------

    SIGNATURE BANK, as a Lender     By:   /s/ Robert Wallace     Name:   Robert
Wallace     Title:   Vice President

 

Signature Page to Amendment No. 3

YRC Worldwide Inc.

Loan and Security Agreement dated as of February 13, 2014



--------------------------------------------------------------------------------

   

Deutsche Bank AG New York Branch, as a Lender

    By:   /s/ Stephen R. Lapidus     Name:   Stephen R. Lapidus     Title:  
Director     By:   /s/ Dusan Lazarov     Name:   Dusan Lazarov     Title:  
Director

 

Signature Page to Amendment No. 3

YRC Worldwide Inc.

Loan and Security Agreement dated as of February 13, 2014